Exhibit 10.1

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of August 6, 2019
(this “Agreement”), by and among Snap Inc. (the “Borrower”), the Lenders party
hereto and Morgan Stanley Senior Funding, Inc., as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Revolving Credit Agreement, dated as of
July 29, 2016 (as amended, supplemented or otherwise modified prior to the date
hereof, including pursuant to the First Amendment to Revolving Credit Agreement,
dated as of August 13, 2018, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among the Borrower, the Lenders and Issuing Banks from time to time party
thereto, and the Administrative Agent;

WHEREAS, Borrower has requested that the Lenders amend the Credit Agreement to
make certain revisions to the Credit Agreement as set forth herein; and

WHEREAS, each Lender party hereto has consented to so amend certain provisions
of the Credit Agreement in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

1.    Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 hereof, the Credit Agreement is hereby amended
as follows:

(a)     Section 1.01 (Defined Terms): The following terms and their respective
definitions hereby are added or amended and restated in their entirety in
Section 1.01 of the Credit Agreement, as appropriate, to read as follows:

“Convertible Notes” means debt securities that are convertible solely into, or
exchangeable solely for, Equity Interests and/or cash; provided that such debt
securities do not have a scheduled maturity date any earlier than the date that
is 91 days after the Maturity Date applicable at the time of issuance thereof
(except if as a result of a customary fundamental change or change of control
event).

“LIBO Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period (or, solely for purposes of clause (iii) in the defined term
“Alternate Base Rate,” for purposes of determining the Alternate Base Rate as of
any date) for a Eurodollar Borrowing in any currency, the rate per annum
determined by the Administrative Agent on the basis of the rate for deposits in
such currency for a period equal to such Interest Period commencing on the first
day of such Interest Period as administered by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for the
relevant currency) appearing on Reuters Screen LIBOR01 page (or any successor
page) as of approximately 11:00 a.m., London, England time, on such Interest
Rate Determination Date (the “LIBOR Screen Rate”); provided that, in the event
such rate does not appear on such page or service or if such page or service
shall cease to be available on a temporary basis, the LIBO Rate shall be
determined by the Administrative Agent by reference to such



--------------------------------------------------------------------------------

other comparable publicly available service for displaying LIBO rates as may be
selected by the Administrative Agent, or, in the absence of such availability,
the arithmetic mean of the rates (rounded upward to the nearest 1/100th of 1%)
as supplied to Administrative Agent at its request and quoted by the reference
banks appointed by the Administrative Agent in consultation with the Borrower to
leading banks who consent to such appointment in the London interbank market for
deposits in such currency of a duration equal to the duration of such Interest
Period, on such Interest Rate Determination Date.

“LIBOR Discontinuance Event” means any of the following:

(a)    an interest rate is not ascertainable pursuant to the provisions of the
definition of “LIBO Rate” and the inability to ascertain such rate is unlikely
to be temporary;

(b)    the regulatory supervisor for the administrator of the LIBOR Screen Rate,
the central bank for the currency of the LIBO Rate, an insolvency official with
jurisdiction over the administrator for the LIBO Rate, a resolution authority
with jurisdiction over the administrator for the LIBO Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBO Rate, has made a public statement, or published information,
stating that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely on a specific date, provided
that, at that time, there is no successor administrator that will continue to
provide the LIBO Rate; or

(c)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or the administrator of the
LIBOR Screen Rate has made a public statement identifying a specific date after
which the LIBO Rate or the LIBOR Screen Rate shall no longer be made available,
or used for determining the interest rate of loans; provided that, at that time,
there is no successor administrator that will continue to provide the LIBO Rate
(the date of determination or such specific date in the foregoing clauses
(a)-(c), the “Scheduled Unavailability Date”).

“LIBOR Discontinuance Event Time” means, with respect to any LIBOR
Discontinuance Event, (i) in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which the LIBO Rate ceases to be provided by the
administrator of the LIBO Rate or is not permitted to be used (or if such
statement or information is of a prospective cessation or prohibition, the 90th
day prior to the date of such cessation or prohibition (or if such prospective
cessation or prohibition is fewer than 90 days later, the date of such statement
or announcement)).

“LIBOR Replacement Date” means, in respect of any Eurodollar Borrowing, upon the
occurrence of a LIBOR Discontinuance Event, the next interest reset date after
the relevant amendment in connection therewith becomes effective (unless an
alternative date is specified) and all subsequent interest reset dates for which
the LIBO Rate would have had to be determined.

 

2



--------------------------------------------------------------------------------

“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for the LIBO Rate.

(b)    The Credit Agreement is hereby amended by inserting the following new
Section 2.11(c) immediately following Section 2.11(b) thereof:

(c)    If at any time (i) the Administrative Agent determines in good faith
(which determination shall be conclusive absent manifest error) or (ii) the
Borrower or Required Lenders notify the Administrative Agent in writing (with,
in the case of the Required Lenders, a copy to Borrower) that the Borrower or
Required Lenders (as applicable) have determined that a LIBOR Discontinuance
Event has occurred, then, at or promptly after the LIBOR Discontinuance Event
Time, the Administrative Agent and Borrower shall endeavor in good faith to
establish an alternate benchmark rate to replace the LIBO Rate under this
Agreement, together with any spread or adjustment to be applied to such
alternate benchmark rate and this Agreement (1) to account for the effects of
transition from the LIBO Rate to such alternate benchmark rate, giving due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated leveraged loans of this type in the United States at
such time and any recommendations (if any) therefor by a Relevant Governmental
Sponsor and (2) necessary to reflect the available interest periods and timing
for determining such alternate benchmark rate, but, for the avoidance of doubt,
not any changes in the Borrower (including its credit rating) or other changes
in market or other conditions other than the transition from the LIBO Rate to
such replacement benchmark rate (the foregoing clauses (1) and (2), the
“Applicable Benchmark Adjustments”), provided that any such alternate benchmark
rate and Applicable Benchmark Adjustments shall (x) be required to be
commercially practicable for the Administrative Agent to administer (as
determined by the Administrative Agent in its sole discretion) and (y) in no
event include any changes to the Applicable Rate (any such rate, the “Successor
LIBO Rate”).

After such determination that a LIBOR Discontinuance Event has occurred,
promptly following the LIBOR Discontinuance Event Time, the Administrative Agent
and the Borrower shall endeavor to enter into an amendment to this Agreement to
reflect such Successor LIBO Rate and such Applicable Benchmark Adjustments as
may be reasonably necessary or appropriate, as the Administrative Agent and
Borrower may agree, in each case, in good faith, to implement and give effect to
the Successor LIBO Rate under this Agreement on the LIBOR Replacement Date and,
notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective for all Loans and Lenders without any further action or consent
of any other party to this Agreement on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
unless, on or prior to such fifth Business Day, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment; provided, that if a Successor
LIBO Rate has not been established pursuant to the foregoing, at the option of
the Borrower, the Borrower and the Required Lenders may select a different
Successor LIBO Rate in accordance with the paragraph above that is commercially
practicable for the Administrative Agent to administer (as determined by the
Administrative Agent in its sole discretion and in good faith) and, upon not
less than 15 Business Days’ prior written notice to the Administrative Agent,
the Administrative Agent, such Required Lenders and the Borrower shall enter
into an amendment to this Agreement to reflect such Successor LIBO Rate and such
Applicable Benchmark Adjustments as may be applicable and, notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement;
provided, further, that if no Successor LIBO Rate has been determined pursuant
to the foregoing and a Scheduled

 

3



--------------------------------------------------------------------------------

Unavailability Date has occurred, the Administrative Agent will promptly so
notify the Borrower and each Lender and thereafter, until such Successor LIBO
Rate has been determined pursuant to this Section 2.11(c), (A) any request for
Borrowing, the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (B) all outstanding
Eurodollar Borrowings shall be converted to ABR Borrowings at the end of the
Interest Periods applicable to such Eurodollar Borrowings until a Successor LIBO
Rate has been chosen pursuant to this Section 2.11(c). Notwithstanding anything
else herein, (i) the Successor LIBO Rate and any Applicable Benchmark
Adjustments shall not apply to Eurodollar Borrowings (or Eurodollar Borrowings
which were converted into ABR Borrowings pursuant to clause (A) above)
outstanding at the time of any amendment entered into pursuant to this
Section 2.11(c) until the end of the Interest Periods applicable to such
Borrowing and any continuation or conversion of such Borrowings will occur upon
the end of such Interest Periods and (ii) any definition of Successor LIBO Rate
shall provide that in no event shall such Successor LIBO Rate be less than zero
for purposes of this Agreement.

(c)    Section 6.01(j) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(j)    Indebtedness consisting of Convertible Notes; provided that with respect
to any Convertible Notes that may be exchangeable for or convertible into cash
(other than payment of principal of, and interest on, such Convertible Notes),
(A) not more than $1,150,000,000.00 (or such greater amount not to exceed
$1,725,000,000.00 as may be agreed by the Administrative Agent in its sole
discretion) in aggregate principal amount of Convertible Notes shall be
outstanding at the time of, and after giving effect to, the issuance of such
Convertible Notes, or (B) the Senior Net Leverage Ratio as of the date of
issuance of such Convertible Notes, determined on a pro forma basis immediately
after giving effect to the issuance of such Convertible Notes as of the most
recently ended Measurement Period for which financial statements have been
delivered, shall not exceed 3.00 to 1.00; provided further that Senior
Indebtedness shall be determined without taking into account any cash or cash
equivalents constituting proceeds of any such Convertible Notes to be issued on
such date that may otherwise reduce the amount of Senior Indebtedness.

(d)    Section 6.04(xii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(xii)    following a Qualifying IPO, the Borrower may repurchase Equity
Interests pursuant to the terms of a call spread, a capped call or similar
arrangement entered into in connection with the issuance of Convertible Notes.

(e)    Section 6.08(i) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(i)    following a Qualifying IPO, any call spread, capped call or similar
arrangement in connection with the issuance of Convertible Notes.

 

4



--------------------------------------------------------------------------------

  2.

Conditions Precedent.

(a)    This Agreement shall become effective on the date the Administrative
Agent has confirmed the satisfaction or waiver of each of the conditions
contained in this Section 2 (the “Effective Date”):

(i)    The Administrative Agent shall have received counterparts of this
Agreement duly executed and delivered by (1) the Loan Parties, (2) the
Administrative Agent, and (3) the Required Lenders;

(ii)    The Borrower shall have paid to the Administrative Agent all expenses
payable pursuant to Section 9.03 of the Credit Agreement which have accrued to
the Effective Date to the extent invoices therefor have been provided at least
one Business Day prior to the Effective Date;

(iii)    The representations and warranties of the Borrower set forth in the
Loan Documents (including, without limitation, this Agreement) shall be true and
correct in all material respects on and as of the Effective Date except that
(1) the representations and warranties contained in Sections 3.04(a) and 3.12 of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) (subject, in the case of unaudited
financial statements furnished pursuant to clause (b), to year-end audit
adjustments and the absence of footnotes), respectively, of Section 5.01 of the
Credit Agreement, (2) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date and (3) to the extent that such
representations and warranties are already qualified or modified by materiality
or words of similar effect in the text thereof, they shall be true and correct
in all respects; and

(iv)    As of the Effective Date, no Default or Event of Default shall have
occurred and be continuing or will result from the execution of this Agreement
and the transactions contemplated hereby as of the Effective Date.

3.    Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

4.    Full Force and Effect. Except as expressly provided herein and in the
Credit Agreement, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Agents, the Arrangers or the Lenders under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

5.    Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

6.    Effect of this Agreement. This Agreement shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

7.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-

 

5



--------------------------------------------------------------------------------

JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

8.    CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 9.09 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.

9.    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

SNAP INC.

By:  

/s/ Derek Andersen

Name:   Derek Andersen Title:   Chief Financial Officer

Signature Page to Second Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as

Administrative Agent and Lender

By:  

/s/ Christopher Tarnowsky

Name:   Christopher Tarnowsky Title:   Vice President

Signature Page to Second Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Jamie Minieri

Name:   Jamie Minieri Title:   Authorized Signatory

Signature Page to Second Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ John Kowalczuk

Name:   John Kowalczuk Title:   Executive Director

Signature Page to Second Amendment